Order, Supreme Court, Bronx County (Alexander W Hunter, Jr., J.), entered May 30, 2003, which, to the extent appealed from, denied defendants-appellants’ motion for summary judgment, unanimously affirmed, without costs.
Triable issues exist as to whether plaintiffs slip and fall was caused by an improperly maintained manhole cover. Defendants’ assertion that only snow and ice could have caused plaintiffs injuries was supported by little more than surmise and conjecture (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.